BENCH, Judge
(dissenting):
120 I believe that "the evidence in this case is insufficient to provide a rational basis for the jury to acquit [Knight] of [sexual abuse of a child] and convict him of [sexual battery]." State v. Kell, 2002 UT 106,% 24, 61 P.3d 1019, In Kell, a majority of the Utah Supreme Court held that a defendant's uncorroborated, self-serving testimony does not entitle him to an instruction on his theory of the case. See id. at n. 5, 61 P.8d 1019. All we have to support an instruction on sexual battery in the present case is Knight's own testimony. "
121 Furthermore, "even [if] there was a rational basis in the evidence for giving the requested ... instruction, the evidence of the greater offense was so strong that there is no substantial likelihood of a different outcome had the requested instruction been given." State v. Payne, 964 P.2d 827, 884 (Utah *974Ct.App.1998). After repeatedly denying touching his twelve-year-old stepdaughter, Knight finally admitted that he touched her as alleged. He claims he thought he was initiating sexual contact with his wife while on a cruise ship. Yet, he also asserted that the contact did not sexually arouse him. An instruction on sexual battery would have made no difference because Knight's version of the events is fraught with contradiction and is beyond reasonable belief. Therefore, no rational basis exists for the jury to conviet him of sexual battery rather than sexual abuse of a child.
122 I would rule that any error in not giving the instruction was, at most, harmless error. See id.